Citation Nr: 0700071	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 31, 1996, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 70 
percent disability rating, effective December 31, 1996. 

The Board notes the recent case of Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that, if a claimant wishes 
to obtain an effective date earlier than that assigned in an 
RO decision, the claimant must file a timely appeal as to 
that decision.  Otherwise, the decision becomes final and the 
only basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.

In this case, the veteran filed a timely Notice of 
Disagreement regarding the effective date assigned in August 
2001 rating decision.  The RO responded by issuing a 
Statement of the Case, and the veteran then submitted a 
timely Substantive Appeal.  Thus, the August 2001 rating 
decision is not final as to the matter of the effective date 
assigned for the grant of service connection for PTSD, and 
veteran's claim of entitlement to an earlier effective date 
is subject to de novo review. 

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In June 2005, this case was remanded for additional 
evidentiary development.




FINDING OF FACT

There is no indication of a formal or informal claim for 
service connection for PTSD having been received prior to 
December 31, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to December 31, 
1996, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3, 151, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

As noted above, the Court held in Dingess/Hartman that VA is 
also required to provide notice as to the effective date 
element of the claim prior to the initial adjudication of the 
claim.  In this case, notice on the effective date element of 
the veteran's claim was not provided until March 2006, which 
was following the most recent adjudication of his claim in 
the February 2006 Supplemental Statement of the Case.

However, the Court has also held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In this case, the facts relevant to the assignment of an 
effective date for the award of service connection for PTSD 
are not in dispute.  As will be discussed in greater detail 
below, the Board believes that resolution of the appellant's 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of an effective date.  
Therefore, the Board finds that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim, and that VA has no further duty to 
notify him of the evidence needed to substantiate his claim.  
See 38 U.S.C.A. § 5103A. 



Analysis

The veteran is seeking an effective date earlier than 
December 31, 1996, for a grant of service connection for 
PTSD.  He essentially contends that he filed a formal 
application for service connection for psychiatric disability 
in November 1990, and that he was subsequently given a 
diagnosis of PTSD in November 1991.  Alternatively, he 
contends that he filed a formal application for service 
connection for a psychiatric disability in March 1995.

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2005).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA may be considered an informal claim. 
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2005).

38 C.F.R. § 3.157 provides that evidence from a private 
physician or layman may be accepted as an informal claim for 
benefits when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable possibility of entitlement.  
Such a report cannot be considered as an informal claim for 
purposes of an earlier effective date for service connection 
where there has not been a prior allowance, or disallowance 
of a formal claim for compensation based on the 
noncompensable nature of the disability in question.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

The record reflects that, on November 7, 1990, the RO 
received a VA Form 21-526, Application for Compensation and 
Pension, in which the veteran indicated that he was seeking 
compensation for several disabilities based on exposures to 
herbicides while in Vietnam.  The disabilities listed were 
folliculitis, increased glucose levels, and "breast 
masses."

The veteran subsequently underwent a VA examination in regard 
to those disabilities in February 1991.  During the 
examination, he also reported that he was receiving 
psychiatric treatment for panic attacks, and that he was 
pursuing a claim for worker's compensation based on those 
attacks.  

Thereafter, in an April 1994 rating decision, the RO denied 
service connection for a skin condition, left breast mass, 
and elevated glucose levels.  The RO also awarded service 
connection for scarring of the index and middle finger of the 
left hand.

The next correspondence received from the veteran was a VA 
Form 21-526 on March 1, 1995.  In this document, the veteran 
wrote "n/a" in those sections that were to be completed if 
he was claiming compensation for a service-connected 
disability, but he did fill out those sections that were to 
be completed if he was claiming that he had become totally 
disabled.  He also noted that his claim was based on "mental 
problems 1989."

This application was construed by the RO to be a claim for 
nonservice-connected pension benefits, and that claim was 
denied by the RO in an August 1995 rating decision.  The 
veteran subsequently submitted a Notice of Disagreement, and 
the RO responded by issuing a Statement of the Case.

On December 31, 1996, the RO received a signed statement from 
the veteran in which he indicated that he wished to 
"change" his claim for nonservice-connected pension 
benefits to a claim of service connection for PTSD.  

The RO then denied the veteran's claim of entitlement to 
service connection for PTSD in an April 1997 rating decision, 
and the veteran subsequently perfected an appeal on that 
issue.  

Following a remand of that claim by the Board, and additional 
evidentiary development by the RO, that claim was granted in 
an August 2001 rating decision.  In that decision, the RO 
assigned a 70 percent rating for PTSD, effective December 31, 
1996, which corresponded to the date of receipt of the 
veteran's informal claim.

As noted above, the veteran is now seeking an earlier 
effective date for the award of service connection for PTSD.  
During his March 2004 personal hearing, the veteran testified 
that he received help from his accredited representative at 
the time in completing the VA Form 21-526 that he submitted 
in 1990.  He indicated that he was under the impression that 
he had, in fact, claimed service connection for PTSD.

The Board recognizes that VA's statutory duty to assist means 
that VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  However, in Brannon v. West, 12 Vet. 
App. 32 (1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.

As noted herein above, the VA Form 21-526 received in 1990 
contained a list of the specific disabilities that the 
veteran was seeking service connection for at that time, and 
neither PTSD nor any other psychiatric disability was 
mentioned in that list.  Thus, the Board can find no basis 
for construing that document as a claim of entitlement to 
service connection for PTSD.  

Similarly, although the veteran did report receiving 
psychiatric treatment for panic attacks during his February 
1991 VA examination, there is no indication that either the 
veteran or the examining physician suggested that these 
attacks were in any way related to his military service.  In 
fact, it was specifically noted that the veteran was then 
pursuing a claim for worker's compensation based on his panic 
attacks.

In short, the Board can find no basis for construing either 
the March 1990 VA Form 21-526 or the report of the February 
1991 VA examination as a claim of entitlement to service 
connection for psychiatric disability, to include PTSD.

Furthermore, in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006), the United States Court of Appeals for the 
Federal Circuit found that where a veteran files more than 
one claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
Thus, the proper remedy is to file a timely NOD as to the 
RO's failure to address that claim. 

Applying the holding of Deshotel to this case, the Board 
finds that, if the veteran believed that the RO improperly 
failed to his address a claim for service connection for PTSD 
in the April 1994 rating decision, his remedy was either to 
file a timely direct appeal at that time or to file a CUE 
claim to reopen the 1994 rating decision.  Here, no direct 
appeal of the 1994 rating decision was filed as to that 
issue, and the veteran has not raised the issue of CUE in 
that decision.

The veteran has also asserted that the VA Form 21-526 
received on March 1, 1995, was intended as a claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  As noted above, this document was construed 
by the RO as a claim for pension benefits.

In this regard, the Board recognizes that 38 C.F.R. § 3.151 
(2005) provides that a nonservice-connected pension claim may 
also be considered as a claim for compensation.  Under that 
regulation, the greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.

However, as noted above, the veteran wrote "n/a" in those 
sections that were to be completed if he was claiming 
compensation for a service-connected disability, but he did 
fill out those sections that were to be completed if he was 
claiming that he had become totally disabled.  Furthermore, 
the veteran specifically wrote in the VA Form 21-526 that his 
claim was based on "mental problems 1989."  

Thus, even under a liberal reading of that document, the 
Board finds that there was no basis for concluding that the 
veteran was seeking service connection for psychiatric 
disability, or that he may be entitled to compensation for 
such disability.  Consequently, the Board finds that the RO 
reasonably construed this document as a claim for nonservice-
connected benefits based on mental disability, rather than 
for service connection for mental disability.

Moreover, the Board notes that the claim for pension benefits 
was denied by the RO in the August 1995 rating decision.  
Although he subsequently expressed disagreement with that 
denial, he did not express disagreement with the RO's failure 
to adjudicate a claim of service connection for PTSD in that 
decision within one year of the date of that decision.  
Pursuant to Deshotel, if the veteran thought that the RO had 
failed to adjudicate a pending claim at that time, the 
appropriate remedy would have been to file a timely NOD as to 
the failure to adjudicate the claim.  To date, the Board 
notes that the veteran has not alleged CUE in the August 1995 
rating decision.

The veteran has also pointed to the fact that he was found to 
have PTSD by a private physician, Dr. J.M., in a November 
1991 report.  However, although there are now several reports 
from 1991 of record in which that physician noted a diagnosis 
of PTSD, only one page of a single November 1991 letter from 
that physician was actually associated with the claims file 
prior to the date of receipt of the veteran's December 1996 
claim.  That page was submitted in August 1995 in response to 
a June 1995 letter in which the RO specifically requested 
evidence supporting the veteran's claim for nonservice-
connected pension benefits.  This is shown by the fact that 
the veteran submitted the November 1991 report with a copy of 
the RO's June 1995 letter.  

A review of the single page of November 1991 report merely 
reveals that Dr. J.M. was treating the veteran for a number 
of disabilities, including neck, low back, and left knee 
problems, as well as anxiety and alcoholism.  There is no 
diagnosis of PTSD noted in the report, and nothing to suggest 
that the physician believed the veteran's anxiety to be 
related to military service.  Therefore, the Board finds that 
the RO reasonably construed that report as evidence submitted 
in support of the claim for pension benefits, and that, even 
under a liberal reading of that document, there is no basis 
for construing the report as a claim of service connection 
for psychiatric disability.

As noted above, the remaining 1991 records in which Dr. J.M. 
did specifically note a diagnosis of PTSD were all received 
by the RO after the date of receipt of the veteran's December 
1996 claim.  These records include the remaining pages of the 
November 1991 report, and it appears that the final page does 
contain a diagnosis of PTSD.  However, as this page was not 
associated with the record prior to December 1996, it cannot 
support the veteran's claim for an earlier effective date.

Furthermore, even if the remaining pages were in fact 
associated with the claims folder prior to December 1996, the 
diagnosis of PTSD on the final page could not establish 
entitlement to an earlier effective date.  In this regard, 
the Board notes that 38 C.F.R. § 3.157 provides that evidence 
from a private physician cannot be considered as an informal 
claim for purposes of an earlier effective date for service 
connection where there has not been a prior allowance, or 
disallowance of a formal claim for compensation based on the 
noncompensable nature of the disability in question. 
 Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  In this case, 
the veteran had not been previously denied service connection 
for PTSD, or for any other psychiatric disability when he 
submitted the November 1991 report in August 1995.  Thus, 
even if the final page of the December 1996 report was of 
record prior to that date, the submission of this report 
could not be construed as an informal claim under the 
provisions of 38 C.F.R. § 3.157.

In summary, the Board finds that the veteran has not asserted 
any basis under the law for assignment an effective date 
earlier than December 31, 1996, for the grant of service 
connection for PTSD.  In essence, the Board believes that 
this is a case in which the law and not the evidence is 
dispositive, and thus, that the appeal must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to December 31, 1996, 
for the award of service connection for PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


